Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows in order to correct a minor punctuation error: 

Claim 1 (Currently Amended): A system comprising: 
a plurality of routers, wherein a source router of the plurality of routers is configured to: 
receive, for each other router of the plurality of routers, state information comprising service availability information indicating an availability of a service through the other router and service topology 
determine, based on the state information, a path for the service, the path including one or more successive routers of the plurality of routers to receive a packet associated with the service; 
determine that a packet is associated with the service for the path, wherein the packet comprises an initial packet of a communication session, and wherein the initial packet comprises a header for routing the initial packet to a destination address specified within the header for the service; 
generate a modified packet comprising the header of the initial packet, wherein the source router is configured to construct the modified packet to include metadata inserted after the header and prior to an end of the initial packet, and wherein the metadata of the modified packet comprises: 
(i) a first portion of metadata specifying information that controls forwarding of the modified packet and subsequent packets of the communication session, wherein the information specifies a list of the one or more successive routers along the path to the service, and 
(ii) a second portion of metadata specifying a session identifier for the communication session associated with the packet, . 

Claim 10 (Currently Amended) 	A router comprising: 
router logic configured to: 
a memory; and 
one or more processors coupled to the memory, wherein the one or more processors are configured to: 
receive, for each other router of the plurality of routers, state information comprising service availability information indicating an availability of a service through the other router and service topology information indicating a network topology for reaching the service via the one or more other routers; 
determine, based on the state information, a path for the service, the path including one or more successive routers of the plurality of routers to receive a packet associated with the service; 
determine that a packet is associated with the service for the path, wherein the packet comprise an initial packet of a communication session, and wherein the initial packet comprises a header for routing the initial packet to a destination address specified within the header for the service; 
generate a modified packet comprising the header of the initial packet, wherein the source router is configured to construct the modified packet to include metadata inserted after the header and prior to an end of 
(i) a first portion of metadata specifying information that controls forwarding of the modified packet and subsequent packets of the communication session, wherein the information specifies a list of the one or more successive routers along the path to the service, and 
(ii) a second portion of metadata specifying a session identifier for the communication session associated with the packet, and transmit the modified packet toward the one or more successive routers[[,]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James P Duffy/Primary Examiner, Art Unit 2461